DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/21 (hereinafter “12/01/21 Amendment") has been entered, and fully considered. 

Response to Amendment
3.	In the 12/01/21 Amendment, claims 1-3, 6, & 15 were amended.  No claims were cancelled (claims 4, 5, 7, 9-14, & 20 were cancelled in one or more prior Amendments), and no claims were newly added.  Therefore, claims 1-3, 6, 8, & 15-19 remain pending in the application.  
4.	New grounds of rejection under §§ 112(b) & 103 are set forth herein.
5.	The 12/01/21 Amendment has overcome the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 09/01/21 (“09/01/21 Action”).    
6.	New grounds of rejection under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment.



Claim Objections
7.	Claims 6 & 19 are objected to because of the following informalities:  
	a.	In claim 6, line 2, the recitation of “the pedestal” should instead recite --the conductor pedestal-- to be consistent with the prior recitation of “conductor pedestal” in line 1. 
a medical process comprising:
b.	In claim 19, line 1, a colon [“:”] should be added after the word “comprising.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-3, 6, 8, & 15-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 1 recites the limitation “wherein the breakable tether is so configured that, during or after the stent is placed in a lumen or a channel within a tubular tissue structure, a doctor pulls/pushes the balloon with the breakable tether with a proper force to break the breakable tether apart without disrupting a position of the already-placed stent” in lines 11-14 (emphasis added).  This recitation renders the claim indefinite, as the inconsistency in the language (i.e., “during or after” and “already-placed”) raises confusion as to whether the breakable tether is configured to be broken apart only after placement (i.e., “already-placed”) of the stent, or during placement as well.  
with the breakable tether” creates confusion, as it is not clear whether the breakable tether is what is being used/manipulated by the doctor in order to push or pull the balloon, or whether the limitation is merely reciting a property of the balloon (the balloon has a breakable tether). Clarification is required.
11.	Claim 1, as noted above, recites the limitation “a doctor pulls/pushes the balloon with the breakable tether with a proper force to break the breakable tether apart” in lines 12-13.  This recitation renders the claim indefinite, because it constitutes a positive recitation of a method step, i.e., “a doctor pulls/pushes…” in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of independent claim 1. Clarification is required.
12.	Dependent claims 2, 3, 6, & 8 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
13.	Claim 2 recites the limitation “a blood vessel such as an artery or a vein” in line 3.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
14.	Claim 2 additionally recites the limitation “an organ such as an intestine” in line 4.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
15.	Claim 3 recites the limitation “a breakable point such as a weakened point or a snap fastener” in line 2.  The phrase "such as" renders the claim indefinite because it is unclear See MPEP § 2173.05(d).
16.	Claim 15 recites the limitation “wherein a pedestal is located between an electrode and an external surface of the balloon” in lines 3-4 of the claim.  This recitation renders the claim indefinite, as it is not clear whether the recited “a pedestal” is intended to be one of the pedestals recited in line 1 of the claim, or a separate/additional pedestal.  Likewise, it is not clear whether the recited “an electrode” is intended to be one of the electrodes recited in line 1 of the claim, or a separate/additional electrode.  Clarification is required.  
17.	Claim 15 recites the limitations “wherein a pedestal is located between an electrode and an external surface of the balloon” in line 3, and “wherein the balloon in an expanded state has ridges and valleys, and all the electrodes are placed on tips of the ridges” in lines 5-6.  These recitations render the claim indefinite.  First, it is not clear whether each electrode of  “all the electrodes” is required to have a corresponding pedestal located between it and the surface of the balloon, or not.  Second, because the claim requires that “the electrodes are placed on tips of the ridges” as well as that “a pedestal is located between an electrode and an external surface of the balloon,” it is not clear whether the electrodes have to be placed on pedestals which are then themselves placed on the tips of the ridges, such that pedestals are positioned between the electrodes and the tips of the ridges.  It is noted that, should applicant amend the claim to clarify that this is indeed the case, then the claim may be subject to a written description rejection under § 112(a), since neither the Specification nor drawing figures appear to support placement of pedestals on ridges [see, e.g., FIGS. 17-18].  For each of the foregoing reasons, the structure required by the claim is not clear.  Clarification is required.
18.	Dependent claims 16-19 are rejected as ultimately depending from a claim (claim 15) rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation “providing a medical device of claim 15” in line 2 of the claim.  This recitation renders the claim indefinite, as it is not clear whether the claimed process is intended to comprise the device of claim 15, or a separate/additional medical device. Clarification is required.
20.	Claim 19 further recites the limitations “maneuvering the balloon and the electrode” in line 3, and “inflating or deflating the balloon so that the electrode contacts or presses the tissue” in line 4.  The recitations of “the electrode” render the claim indefinite, as it is not clear which of “the electrodes” (plural) of independent claim 15 (from which claim 19 depends) constitutes “the electrode” (singular) of claim 19.  Clarification is required.  

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
INDEPENDENT CLAIM 1 (& DEPENDENT CLAIMS 2, 3, 6, & 8)
23.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0263960 to Mitchell (“Mitchell”) in view of U.S. Patent Application Publication No. 2013/0296853 to Sugimoto et al. ("Sugimoto"), and further in view of U.S. Patent Application Publication No. 2008/0039928 to Peacock et al. (“Peacock”).
24.	Regarding claim 1, and as best understood (see the rejections under § 112(b) above), Mitchell teaches a medical device with a balloon-stent assembly comprising a stent [stent (130) - ¶[0016]; FIG. 1], a balloon within the stent... [balloon (108)/(208) - ¶’s [0015]-[0017], [0032]; FIGS. 1-3], 
… an electrode [e.g., either of third set of electrodes (332C, 336C) - ¶[0032]; FIG. 3] on an external surface of the balloon [see ¶[0032]; FIG. 3]; 
wherein the stent [(130)] includes a radial opening [FIG. 1], and the electrode [either electrode of the third set of electrodes (332C, 336C)] extends beyond the stent [(130)], or protrudes out from the stent [(130)], through the radial opening to contact a tissue outside the stent [(130)] [NOTE: ¶[0019] describes how the electrodes may be slightly thicker than stent (130) such that they come into contact with the vessel wall just prior to stent (130) (i.e., they extend beyond the stent); FIG. 3 shows the electrodes (332C, 336C) mounted on an intermediate portion of balloon (208); the stent (130), which covers the intermediate portion of the balloon (see FIG. 1), has not been shown in FIG. 3 for clarity - see ¶[0011]; however, if present, the electrodes (332C, 336C) would extend through openings defined by the connected stent struts (131) to contact the vessel wall since their purpose is to determine when a stent achieves proper wall apposition during deployment - see ¶[0032]],   
wherein the radial opening is defined by a net wire [NOTE: Mitchell does not explicitly disclose that the stent struts (131) comprising stent (130) are comprised of wire - however, at ¶[0016] Mitchell recites that “Balloon-expandable stent 130 may have any suitable configuration known in the art” and incorporates by reference in its entirety, among other references, U.S. Patent No. 5,133,732 to Wiktor (“Wiktor”) which teaches a stent comprised of wire (see Wiktor, col. 3, ll. 43-46)],   
wherein the electrode [either of electrodes (332C, 336C)] is directly placed on an external surface of the balloon [(208)] [see ¶[0032]; FIG. 3] or [the remainder of the limitation is optional] wherein a conductor pedestal is located between the electrode and the external surface of the balloon.   
A.	ABLATION ELECTRODE
	Mitchell teaches the use of a number of sets of electrode pairs mounted on balloon (208) [see, e.g., ¶[0032] (“As will be apparent to one of ordinary skill in the art, the number of sets of electrode pairs and their longitudinal and radial spacing may be varied to suit a particular application”)].  	Mitchell, however, teaches that the electrode pairs are for detecting when a stent achieves proper wall apposition during deployment [see ¶[0032]], and does not teach that the electrodes are used for ablation.  As such, Mitchell does not teach the following emphasized claim limitations:
an ablation member,
wherein the ablation member is an electrode on an external surface of the balloon; 
wherein the electrode is a blade for cutting into, and anchoring to, a tissue. 
	Sugimoto, in a similar field of endeavor, teaches a balloon catheter for insertion into a body cavity and for treating a desired living tissue therein, and an energizing (electrification) system incorporating such a balloon catheter [see ¶[0001]].
	More particularly, Sugimoto teaches a  balloon catheter (cutting catheter, ablation catheter) (10) comprising a balloon (20) and an ablation member [any electrode of the plurality of pairs of electrodes (22, 24) mounted on balloon (20) - ¶’s [0031]-[0033], [0035], [0076], [0077]; FIGS. 1, 8], wherein the ablation member is an electrode on an external surface of the balloon When the balloon 20 is inflated, the protrusive members (32, 34) function as cutting edges (blades, cutting members) which cut into the renal artery 18 from an intima 18c to a media 18b thereof to deliver the electrodes 22, 24 on their tip ends into a region near an adventitia 18a of the renal artery 18. In other words, the protrusive members 32, 34 should project radially-outwardly from the outer surface of the balloon 20 at least when the balloon 20 is inflated”); FIG. 5B]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mitchell such that one or more of the numerous pairs of electrodes mounted on the external surface of the balloon include an ablation electrode, wherein the electrode is a blade for cutting into, and anchoring to, a tissue, as taught by Sugimoto, so as to allow a user to secure and treat tissue surrounding a lumen while ensuring that the lumen remained open so that no complications of treating undesired tissue would arise. 
As modified, the protrusive members (46, 48) (such as those shown in FIG. 8 of Sugimoto) with the electrodes (22, 24) mounted thereon would be able to extend through the openings of stent (130) of Mitchell when the balloon (208) of Mitchell is inflated. 
	B.	BREAKABLE TETHER
	Mitchell teaches that the stent (130) may be crimped on to the balloon for delivery to the treatment site, and expanded by the radial force of the balloon when the balloon is inflated [see ¶[0016]].
	The combination of Mitchell and Sugimoto (as set forth above) does not, however, teach:

wherein the breakable tether is so configured that, during or after the stent is placed in a lumen or a channel within a tubular tissue structure, a doctor pulls/pushes the balloon with the breakable tether with a proper force to break the breakable tether apart without disrupting a position of the already-placed stent.
	However, the use of breakable tethers for linking stents and balloons was well known in the art before the effective filing date of the claimed invention.
	As one example, Peacock, in a similar field of endeavor, teaches a substrate (30) comprising a balloon [see ¶[0048]].  As shown in FIG. 6A, a number of breakable tethers (10) are provided, with each tether (10) connected to substrate (30) at each of its respective ends.   A portion of stent (40) is retained under each tether (10) [as broadly as claimed, this configuration reads on the claim limitation of a breakable tether that “links” the stent and the balloon].  Expansion of the balloon (30) breaks the tethers (10) [see ¶[0048] (“The substrate can comprise, without limitation, a balloon or a sleeve thereover in which case expansion of the balloon can be used to loosen or break the tethers”)].  As broadly as currently claimed, during placement of the stent, inflation of the balloon (at the direction of the doctor) pushes the surface of the balloon outward in a radial direction as it expands, with the resultant force causing the tethers to break apart.   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell and Sugiomoto to include a breakable tether that links the stent and the balloon, wherein the breakable tether is so configured that, during or after the stent is placed in a lumen or a channel within a tubular tissue structure, a doctor pulls/pushes the balloon with the breakable tether with a proper force to break the breakable tether apart without disrupting a position of the already-placed stent, since such a stent/balloon tethering technique was recognized as part of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
25.	Regarding claim 2, the combination of Mitchell, Sugimoto, & Peacock teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Mitchell further teaches wherein the tissue lumen or the channel within a tubular tissue structure is a blood vessel such as an artery or a vein [see ¶[0014] (“Although the description of the invention is in the context of treatment of blood vessels such as the coronary, carotid and renal arteries, the invention may also be used in any other body passageways where it is deemed useful”)], or a cavity within a hollow portion of an organ such as an intestine, an oral canal, a heart, a kidney, or auditory canal. 
26.	Regarding claim 3, the combination of Mitchell, Sugimoto, & Peacock teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Peacock further teaches wherein the breakable tether includes a breakable point such as a weakened point [a perforation - see ¶[0055] (“the tethering material can be perforated to help to ensure that it breaks when appropriate”)] or a snap fastener.
The combination of Mitchell, Sugimoto, & Peacock does not, however, teach:
wherein a length from the breakable point [perforation] to the stent along the tether is less than 30% of a total length of the tether. 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Sugimoto, & Peacock such that a length from the breakable point [perforation] to the stent along the tether is less than 30% of a total length of the tether, since position/location of the breakable point along the tether solves any stated problem or is for any particular purpose, and such a placement presents no novel or unexpected result over the tether used in the combination of Mitchell, Sugimoto, & Peacock.

27.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitchell, Sugimoto, & Peacock, as applied to claim 1 above, further in view of U.S. Patent Application Publication No. 2017/0035496 to Nagale et al. (“Nagale”).
28.	Regarding claim 6, the combination of Mitchell, Sugimoto, & Peacock teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Sugimoto further teaches wherein a conductor pedestal is located between the electrode [either of electrodes (22, 24)] and the external surface of the balloon (20) [NOTE: the protrusive members (32, 34) on which electrodes (22, 24) are mounted comprise “pedestals” as broadly as claimed.  Still further, the protrusive members (32, 34) are “conductor pedestals” in that wires E1b, E2b extend over the side faces (front and rear end faces) of the protrusive members (32, 34) to energize the electrodes (22, 24) mounted thereon [i.e., they are pedestals that support conductors]. 
	The combination of Mitchell, Sugimoto, & Peacock does not, however, teach:
wherein the pedestal is a pressure sensor.  
	Nagale, in a similar field of endeavor, teaches expandable medical devices for identifying and treating local anatomical abnormalities within body lumens [e.g., ¶[0002]].  More particularly, Nagale teaches a medical device that includes an inflatable balloon (20) with attached electrodes (30) for mapping and ablating the tissues of the bladder wall [¶[0024]; FIG. 1].  With reference to FIG. 2, a spacer (40) may be placed between the outer surface (24) of the balloon (20) and each electrode (30) to ensure that the electrodes (30) are raised above and also considered to be “conductor pedestals” as broadly as claimed.   
Further, each spacer (40) may include a pressure sensor configured to provide pressure feedback when the electrode (30) is in contact with the bladder wall.  An individual pressure sensor may be used for each individual spacer (40), such that pressure feedback information is obtained for each electrode (30) [¶[0025]; FIG. 2].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Sugiomoto, & Peacock such that the pedestal is a pressure sensor, as taught by Nagale, so as to allow, e.g., a surgeon (or other user) to monitor the pressure at which the electrode contacts the tissue in an effort to prevent any undesired damage to the tissue.

29.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitchell, Sugimoto, & Peacock, as applied to claim 1 above, further in view of U.S. Patent Application Publication No. 2015/0164401 to Toth et al. (“Toth”).
30.	Regarding claim 8, the combination of Mitchell, Sugimoto, & Peacock teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Mitchell, Sugimoto, & Peacock does not, however, teach:
wherein the blade comprises a hook to reinforce said anchoring to the tissue.  
Toth, in a similar field of endeavor, teaches that it was known to utilize hook-like electrodes to anchor a device to tissue to be treated [see, e.g., ¶’s [0359]-[0360]; FIGS. 25B, 25C].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Sugiomoto, & 

II.	INDEPENDENT CLAIM 15 (& DEPENDENT CLAIMS 16-19)
31.	Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Nagale, and further in view of Peacock
32.	Regarding claim 15, and as best understood (see the rejections under § 112(b) above), Mitchell teaches a medical device [stent delivery system - ¶[0001]] comprising a balloon [balloon (108)/(208) - ¶’s [0015]-[0017], [0032]; FIGS. 1-3] and electrodes [e.g., third set of electrodes (332C, 336C) - ¶[0032]; FIG. 3].
A.	PEDESTALS/RIDGES/VALLEYS
Mitchell teaches that the electrodes are mounted on an external surface of the balloon [see ¶[0032]; FIG. 3].  Mitchell also describes, at ¶[0019], how the electrodes may be slightly thicker than stent (130) such that they come into contact with the vessel wall just prior to stent (130) (i.e., they extend from the surface of the balloon beyond the stent).
Mitchell does not, however, teach:
wherein a pedestal is located between an electrode and an external surface of the balloon to increase a height of the electrode above said external surface, [and]
wherein the balloon in an expanded state has ridges and valleys, and all the electrodes are placed on tips of the ridges.
Nagale, in a similar field of endeavor, teaches expandable medical devices for identifying and treating local anatomical abnormalities within body lumens [e.g., ¶[0002]].  
More particularly, Nagale teaches a medical device that includes an inflatable balloon (20) with attached electrodes (30) for mapping and ablating the tissues of the bladder wall 
Nagale further teaches wherein the balloon (20) in an expanded [inflated] state has ridges and valleys, and all the electrodes are placed on tips of the ridges [see ¶[0025] (“The spacer may also be incorporated as an integral part of the balloon by providing finger-like projections, onto which electrodes are attached/glued, that extend outward from the body of the balloon when in the expanded configuration”); the finger-like projections comprise the “ridges” and the spaces between the finger-lime projections comprise the “valleys”]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mitchell such that a pedestal is located between an electrode and an external surface of the balloon to increase a height of the electrode above said external surface, [and] wherein the balloon in an expanded state has ridges and valleys, and all the electrodes are placed on tips of the ridges, all as taught by Nagale, since such a configuration prevents irritation to tissue that may result from direct contact with balloon surfaces [see Nagale, ¶[0025]]. 
B.	BREAKABLE TETHER
Mitchell teaches that stent (130) may be crimped on to the balloon for delivery to the treatment site, and expanded by the radial force of the balloon when the balloon is inflated [see ¶[0016]].
	The combination of Mitchell and Nagale (as set forth above) does not, however, teach:
a breakable tether linked to the balloon, [and]

However, the use of breakable tethers for linking stents and balloons was well known in the art before the effective filing date of the claimed invention.
	As one example, Peacock, in a similar field of endeavor, teaches a substrate (30) comprising a balloon [see ¶[0048]].  As shown in FIG. 6A, a number of breakable tethers (10) are provided, with each tether (10) connected to substrate (30) [i.e., linked to the balloon] at each of its respective ends.   A portion of stent (40) is retained under each tether (10).  Expansion of the balloon (30) breaks the tethers (10) [see ¶[0048] (“The substrate can comprise, without limitation, a balloon or a sleeve thereover in which case expansion of the balloon can be used to loosen or break the tethers”)].  
Peacock further teaches wherein the breakable tether includes a breakable point such as a weakened point [a perforation - see ¶[0055] (“the tethering material can be perforated to help to ensure that it breaks when appropriate”)] or a snap fastener.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell and Nagale to include a breakable tether linked to the balloon, and wherein the breakable tether includes a breakable point such as a weakened point or a snap fastener, all as taught by Peacock, since such a stent/balloon tethering technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Peacock), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Mitchell and Nagale, and the results (maintaining a stent on a balloon until the time of deployment) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Finally, the combination of Mitchell, Nagale, & Peacock does not teach:

However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Nagale, & Peacock such that a length from the breakable point to the balloon along the tether is more than 70% of a total length of the tether, since Applicant has not disclosed that the specific position/location of the breakable point along the tether solves any stated problem or is for any particular purpose, and such a placement presents no novel or unexpected result over the tether used in the combination of Mitchell, Nagale, & Peacock.
33.	Regarding claim 16, the combination of Mitchell, Nagale, & Peacock teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
	Nagale further teaches wherein the pedestal is a pressure sensor [Nagle teaches that each spacer (40) may include a pressure sensor configured to provide pressure feedback when the electrode (30) is in contact with the bladder wall.  An individual pressure sensor may be used for each individual spacer (40), such that pressure feedback information is obtained for each electrode (30) - ¶[0025]; FIG. 2].  

34.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitchell, Nagale, & Peacock, as applied to claim 16 above, further in view of Sugimoto.
35.	Regarding claim 17, the combination of Mitchell, Nagale, & Peacock teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
The combination of Mitchell, Nagale, & Peacock does not, however, teach:
wherein at least one of the electrodes is a blade for cutting into and anchoring to a tissue.  

	More particularly, Sugimoto teaches a  balloon catheter (cutting catheter, ablation catheter) (10) comprising a balloon (20) and an ablation member [any electrode of the plurality of pairs of electrodes (22, 24) mounted on balloon (20) - ¶’s [0031]-[0033], [0035], [0076], [0077]; FIGS. 1, 8], wherein the ablation member is an electrode on an external surface of the balloon [¶’s [0031]-[0033], [0035], [0076], [0077]; FIGS. 1, 8], and wherein the electrode is a blade for cutting into, and anchoring to, a tissue [the electrodes (22, 24) and the protrusive members (32, 34) on which they are mounted collectively comprise “electrode assemblies” - which may be of a variety of shapes [¶’s [0039]-[0041], [0076]; FIGS. 1 & 8]; note that the protrusive members (32, 34) function as cutting edges (blades) - see ¶’s [0040], [0041], [0076], [0077]; see ¶[0040] (“When the balloon 20 is inflated, the protrusive members (32, 34) function as cutting edges (blades, cutting members) which cut into the renal artery 18 from an intima 18c to a media 18b thereof to deliver the electrodes 22, 24 on their tip ends into a region near an adventitia 18a of the renal artery 18. In other words, the protrusive members 32, 34 should project radially-outwardly from the outer surface of the balloon 20 at least when the balloon 20 is inflated”); FIG. 5B]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Nagale, & Peacock such that one or more of the numerous pairs of electrodes mounted on the external surface of the balloon include an ablation electrode, wherein at least one of the electrodes is a blade for cutting into and anchoring to a tissue, as taught by Sugimoto, so as to allow a user to secure and treat tissue surrounding a lumen while ensuring that the lumen remained open so that no complications of treating undesired tissue would arise. 


36.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitchell, Nagale, Peacock, & Sugimoto, as applied to claim 17 above, further in view of Toth.
37.	Regarding claim 18, the combination of Mitchell, Nagale, Peacock, & Sugimoto teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
The combination of Mitchell, Nagale, Peacock, & Sugimoto does not, however, teach:
wherein the blade comprises a hook to reinforce said anchoring to the tissue.  
Toth, in a similar field of endeavor, teaches that it was known to utilize hook-like electrodes to anchor a device to tissue to be treated [see, e.g., ¶’s [0359]-[0360]; FIGS. 25B, 25C].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Mitchell, Nagale, Peacock, & Sugimoto such that the blade comprises a hook to reinforce said anchoring to the tissue, as taught by Toth, so as to more fully secure the electrode to the tissue during treatment to prevent inadvertent detachment of the electrode during a procedure. 

38.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mitchell, Nagale, & Peacock, as applied to claim 15 above, further in view of U.S. Patent Application Publication No. 2015/0105773 to Weber et al. (“Weber”).
39.	Regarding claim 19, the combination of Mitchell, Nagale, & Peacock teaches a medical process comprising:
providing a medical device of claim 15 [see the rejection of claim 15 above which is incorporated herein]. 
Mitchell further teaches:

inflating or deflating the balloon so that the electrode contacts or presses the tissue with a controllable contacting pressure [see ¶[0015] - note that the control of the inflation fluid delivered to the balloon allows for a controllable contacting pressure, as broadly as claimed].
ABLATION
Mitchell teaches the use of a number of sets of electrode pairs mounted on balloon (208) [see, e.g., ¶[0032] (“As will be apparent to one of ordinary skill in the art, the number of sets of electrode pairs and their longitudinal and radial spacing may be varied to suit a particular application”)].  	Mitchell, however, teaches that the electrode pairs are for detecting when a stent achieves proper wall apposition during deployment [see ¶[0032]], and does not teach that the electrodes are used for ablation.  As such, the combination of Mitchell, Nagale, & Peacock Mitchell does not teach:
ablating the tissue only when the contacting pressure falls within a predetermined range.  
Weber, in a similar field of endeavor, teaches an ablation device (200) including a catheter shaft (202) having an expandable member [balloon] (210) attached to a distal region (208) of the catheter shaft (202), with two electrode assemblies (212a) and (212b) disposed on an external surface of the non-compliant balloon (210) [see ¶[0024; FIG. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mitchell, Nagale, & Peacock such that one or more of the numerous pairs of electrodes mounted on the external surface of the balloon of Mitchell include an ablation electrode, so as to allow a user to secure and treat tissue surrounding a lumen while ensuring that the lumen remained open so that no complications of treating undesired tissue would arise. 
Once a desired pressure is attained, one or more pairs of bipolar electrodes may be activated to ablate the surrounding renal nerves and/or tissue”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Mitchell, Nagale, Peacock, & Weber to ablate the tissue only when the contacting pressure falls within a predetermined range, as taught by Weber, in order to efficiently ablate the tissue during treatment.

Response to Arguments
40.	New grounds of rejection under § 112(b) are set forth herein, necessitated by Applicant’s Amendment.
41.	Applicant’s arguments concerning the prior rejections of independent claims 1 & 15 under § 103 have been fully considered and are persuasive (in view of the current Amendments to independent claims 1 & 15). Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794